Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 24, 2008                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

  135346                                                                                              Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
                                                                                                             Marilyn Kelly
                                                                                                        Maura D. Corrigan
  IN RE ESTATE OF ERNEST J. LAGER                                                                     Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
                                                                                                                     Justices
                                                                   SC: 135346
                                                                   COA: 276843
                                                                   Genesee CC: 06-084673-AV
                                                                   Genesee PC: 05-177007-DE

  _________________________________________/

          On order of the Court, the application for leave to appeal the October 19, 2007
  order of the Court of Appeals is considered and, pursuant to MCR 7.302(G)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Court of Appeals for
  consideration, as on leave granted, of whether the probate court had jurisdiction to
  determine the disposition of the decedent’s General Motors personal savings plan
  (“PSP”) and, if so, whether the respondent, as the surviving wife of the decedent, is
  entitled to the proceeds of the PSP pursuant to 29 U.S.C. § 1055(c). On remand, the
  Court of Appeals may, while retaining jurisdiction, remand this case to the Genesee
  Probate Court for any necessary additional proceedings or hearings.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 24, 2008                      _________________________________________
           s0317                                                              Clerk